IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


CYNTHIA CIAROLLA,                           :   No. 198 WAL 2020
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
WORKERS' COMPENSATION APPEAL                :
BOARD (ASTRAZENECA                          :
PHARMACEUTICALS LP),                        :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 21st day of December, 2020, the Petition for Allowance of Appeal

is DENIED.